UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AHMAD MOHAMMED AL DARBI              )
                                     )
            Petitioner,              )
                                     )   Civil Action No. 05-2371 (RCL)
                    v.               )
                                     )
BARACK OBAMA, et al.                )
                                     )
            Respondents.             )
                                     )
                                     )
____________________________________)



                                            ORDER

        After a consultation with government and petitioner’s counsel at a status conference on

May 8, 2009, it is hereby

        ORDERED that the government shall produce all exculpatory evidence by May 12, 2009.

It is further

        ORDERED that the petitioner shall file his discovery motion, if any, by June 5, 2009.

The reply and opposition to the discovery motion shall be filed in accordance with the Local

Rules and the Federal Rules of Civil Procedure.

        SO ORDERED.



                   Signed by Chief Judge Royce C. Lamberth on May 8, 2009.